Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William Schmidt, Applicant’s Representative on December 20, 2021.
In the claims: 
Claim 1:  in claim 1 after “R1X where R1 is a protecting group” INSERT: - - selected from the group consisting of a methyl group, ethyl group, tert-butyl group, allyl group, carbamate group, triisopropylsilyl group, and tert-butyldimethylsilyl group - -.

Cancel claims 14-20, and 23.
DETAILED ACTION
This Office Action is responsive to Applicant's Remarks/ After Final Consideration Program Pilot (AFCP 2.0) request, filed December 08, 2021. In view of examiner amendment above, claims 1 and 24 are pending. Claims 2-23 are cancelled.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 12/07/2021 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Rejections Withdrawn
The status for each rejection and/or objection in the previous Office Action is set out below.
1. The rejection of claims 1, 3-7, 9-13, 21 and 22 under 35 U.S.C. § 112 first paragraph, as failing to comply with the written description requirement is withdrawn in view of amendments to claims to specify the structure of the oxysterol-statin compounds.
2. The rejection of claims 1, 3-7, 9-13, 21 and 22 under 35 U.S.C. § 112 second paragraph is withdrawn view of amendments to claims to specifically define R1X.
3. The objection to claims is moot. 
Allowable Subject Matter
Claims 1 and 24 are allowable. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed process for method of making an oxysterol-statin compounds of structure as claimed, the method comprising reacting pregnenolone of Formula I  with R1X is novel and non-obvious over the prior art. 

The closest prior art is WO 2014179756, Nov. 06, 2014 of record which teaches conjugates of Oxy-133 to bone targeting agent via 6-OH group.

Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed invention and therefore, the claimed invention is deemed novel and unobvious over the prior art.
Conclusion
Claims 1 and 24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622